925 F.2d 1463
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clarence HART, Petitioner-Appellant,v.William H. DALLMAN, Respondent-Appellee.
No. 90-3548.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1991.

Before MERRITT, Chief Judge, and KENNEDY and NATHANIEL R. JONES, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs of the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner was indicted and convicted in 1986 of the aggravated robbery and felonious assault of Sam Woodhall.  He was sentenced to concurrent terms of fifteen to twenty-five years actual incarceration on the aggravated robbery count and ten to fifteen years incarceration on the felonious assault count.  By separate indictment, he was charged with one count of robbery of his wife's automobile but was acquitted.  The charges in both indictments were tried at the same time before a jury.  The convictions were affirmed on appeal and the Ohio Supreme Court denied leave to appeal.


3
Petitioner's habeas corpus petition raised five issues.  In his objection to the magistrate's report and recommendation, he objected to the report as to only two issues and he raised an additional issue.  After de novo review, the district court determined that the objections were conclusory and that no constitutional errors were committed in state court.  The magistrate's report and recommendation was adopted and the habeas corpus petition denied by order filed May 18, 1990.


4
The only three issues before the court are that petitioner was denied a fair trial by:  (1) the denial of the motion to sever the two cases for trial;  (2) the denial of the motion for mistrial when a detective alluded to petitioner being arrested and in jail on a probation violation;  and (3) the prosecutor's comments at closing argument regarding the different views each side had of the alleged aggravated robbery and felonious assault on Woodhall amounted to prosecutorial misconduct.  Petitioner's failure to object to the magistrate's report and recommendation to other issues waived review of those other issues by this court.    Thomas v. Arn, 474 U.S. 140, 155 (1985);  Smith v. Detroit Fed'n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.1987);  Wright v. Holbrook, 794 F.2d 1152, 1154-55 (6th Cir.1986).


5
Based upon a careful consideration of the record, this court has concluded that the district court properly denied petitioner's 28 U.S.C. Sec. 2254 habeas corpus petition.  Accordingly, it is ORDERED that the decision of the district court is affirmed for the reasons stated in the district court's May 18, 1990, order.  Rule 9(b)(5), Rules of the Sixth Circuit.